COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Raymond C. Clark, Jr. v. Wendy Jean Morrow Clark

Appellate case number:      01-16-00876-CV

Trial court case number:    68312

Trial court:                300th District Court of Brazoria County

       Appellant, Raymond C. Clark, Jr., has filed a “Motion to Transfer Previously Filed
Clerk’s Record and Supplemental Clerk’s Record from Appellate Cause No. 01-15-
00615-CV to Appellate Cause No. 01-16-00876-CV” and a “Motion to Transfer
Previously Filed Reporter’s Record from Appellate Cause No. 01-15-00615-CV to
Appellate Cause No. 01-16-00876-CV.” We grant the motions.
        The Clerk of this Court is directed to copy the two-volume clerk’s record, filed in
cause no. 01-15-00615-CV on July 30, 2015; the one-volume supplemental clerk’s record
filed in cause no. 01-15-00615-CV on August 13, 2015; and the seven-volume reporter’s
record, filed in cause no. 01-15-00615-CV on August 25, 2015, and file the copies in this
appeal, cause no. 01-16-00876-CV. See TEX. R. APP. P. 34.1 (“The appellate record
consists of the clerk’s record and, if necessary to the appeal, the reporter’s record.”).
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually


Date: November 29, 2016